DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, Recites the limitation “a maximum predetermined distance”.  Absent any further limitation for “distance”, it is not clear what the distance this is.  For examination purposes, “a maximum predetermined distance” is being interpreted as 1 mile.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez et al. 9,126,522.
In Re Claim 1, Perez et al. teach an electronic device for controlling an access ramp to a door of a vehicle, the ramp being able to move from a retracted configuration (retracted, Column 12, Lines 1-11) to a deployed configuration (extended, Column 12, Lines 1-11), the electronic device including:			a detection module configured to detect, via at least one sensor (position sensors), at least one element of interest (position) located in an area near the door, each sensor being able to be connected to the detection module; (Column 12, Lines 1-11) and							a command module (motor control system, Column 12, Lines 1-11) configured to command the passage of the ramp from one configuration to the other configuration as a function of the detection of at least one element of interest.
In Re Claim 3, as best understood, Perez et al. teach wherein, for each point of the nearby area, the distance between the door and said point is smaller than a maximum predetermined distance.
In Re Claim 9, Perez et al. teach A vehicle, in particular an autonomous motor vehicle, comprising: - a door (22) - an access ramp (20) to the door; and - an electronic device (Column 12, Lines 1-11) for controlling the ramp; a sensor (Column 12, Lines 1-11) connected to the electronic control device; wherein the electronic control device is according to claim 1 as discussed above.
In Re Claim 10, Perez et al. teach method for controlling an access ramp to a vehicle door, the control method being implemented by an electronic control device and comprising the following steps: detecting, via at least one sensor, at least one element of interest located in an area near the door; -(Column 12, Lines 1-11) commanding the passage of the ramp from one configuration to the other configuration as a function of the detection of at least one element of interest. (Column 12, Lines 1-11)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. and in view of Xiao et al. 20200026281.
In Re Claim 2, Perez et al. teaches the device of Claim 1 as discussed above.
Perez does not teach at least one of the sensors being a camera embedded in the vehicle.
However, Xiao et al. teach at least one of the sensors (116) being a camera (Paragraph 25) embedded in the vehicle (102).
It would have been obvious to one having ordinary skill in the before the effective date of the claimed invention to use a camera as a sensor in the device of Perez et al. as taught by Xiao et al. in order to provide a clear view of conditions around the ramp.
Claims 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. and in view of Saucier et al. 5,832,555.
In Re Claims 4, 5 and 8, Perez et al. teaches the device of Claim 1 as discussed above.
Perez does not teach an activation module configured to command the detection module, the activation module being able to detect the presence of a person in an area near the door of the vehicle.
However, Saucier et al. teach an activation module configured to command the detection module, the activation module being able to detect the presence of a person in an area near the door of the vehicle; (Column 8, Lines 29-35) and 									element of interest is an obstacle that may hinder the passage of the ramp from one configuration to the other; (Column 8, Lines 29-35) and								a generating module (110) configured to generate an information signal relative to the configuration of the ramp,  the information signal being intended for a user or an electronic supervision system. (Column 8, Lines 12-21)
It would have been obvious to one having ordinary skill in the before the effective date of the claimed invention add an activation module able detect the presence of a person in the device of Perez et al. as taught by Saucier et al. in order to prevent hitting the person with the ramp.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. and in view of Xiao et al. 20200026281.
In Re Claim 11, Perez et al. teaches the device of Claim 10 as discussed above.
Perez does not teach a non-transitory computer-readable medium including a computer program comprising software instructions which, when executed by a computer, carry out a method according to the claim 10.
However, Xiao et al. teach a non-transitory computer-readable medium including a computer program comprising software instructions which, when executed by a computer, carry out a method according to the claim 10. (Paragraph 21 and Paragraph 22)
It would have been obvious to one having ordinary skill in the before the effective date of the claimed invention to use a non-transitory computer readable medium in the device of Perez et al. as taught by Xiao et al. in order to increase the number of scenarios in which the ramp can be controlled.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:													Hill et al., MacPherson et al. and Pocobello et al. teach an electronic device for controlling an access ramp to a vehicle.										Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652